Exhibit 10(n)

FORM OF WAIVER OF SEO TO LENDER

In consideration for the benefits I will receive as a result of the
participation of General Motors Corporation (together with its subsidiaries and
affiliates, the “Company”) in the United States Department of the Treasury’s
Program for Systemically Significant Failing Institutions (as set forth in
Notice 2008-PSSFI) and any other economic stabilization program implemented by
the Department of the Treasury under the Emergency Economic Stabilization Act of
2008 (the “EESA”) either prior to or subsequent to the date of this letter from
me (any such program, including the Program for Systemically Significant Failing
Institutions, an “EESA Program”), I hereby voluntarily waive any claim against
the United States or my employer for any changes to my compensation or benefits
that are required to comply with the regulations issued by the Department of the
Treasury in connection with an EESA Program, including without limitation the
guidelines set forth in Notice 2008-PSSFI and the requirements of the Loan and
Security Agreement dated as of December 31, 2008 between the Company and the
United States Department of the Treasury (the “Limitations”).

I acknowledge that the aforementioned regulations and Limitations may require
modification of the compensation, bonus, incentive and other benefit plans,
arrangements, policies and agreements (including so-called “golden parachute”
agreements), whether or not in writing, that I may have with the Company or in
which I may participate as they relate to the period the United States holds any
equity or debt securities of the Company acquired through an EESA Program,
including without limitation the Program for Systemically Significant Failing
Institutions, or for any other period applicable under such EESA Program or
Limitations, as the case may be.

This waiver includes all claims I may have under the laws of the United States
or any state related to the requirements imposed by the aforementioned
regulations and Limitations, including without limitation a claim for any
compensation or other payments or benefits I would otherwise receive, any
challenge to the process by which the aforementioned regulations or Limitations
are or were adopted and any tort or constitutional claim about the effect of
these regulations or Limitations on my employment relationship.

Intending to be legally bound, I have executed this Waiver

as of this 31st day of December, 2008.

 

 